Citation Nr: 0020819	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  99-05 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a compensable rating for hearing loss of 
the right ear.

2.  Entitlement to an increased rating for post traumatic 
stress disorder (PTSD), currently evaluated at 30 percent.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and friend



ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from November 1967 to June 
1969.

By rating decision in November 1992, service connection for 
hearing loss of the right ear and for PTSD was granted.  In 
December 1997, the veteran filed a claim for an increased 
rating for disabilities to include PTSD and hearing loss.  
This appeal arises from the March 1998 rating decision from 
the Columbia, South Carolina Regional Office (RO) that 
continued the evaluation of the veteran's service connected 
hearing loss of the right ear at 0 percent and continued the 
evaluation of the veteran's service connected PTSD at 10 
percent.  A Notice of Disagreement was filed in August 1998 
and a Statement of the Case was issued in September 1998.  A 
substantive appeal was filed in March 1999 with a request for 
a hearing at the RO before a local hearing officer.  In June 
1999, the above-mentioned RO hearing was held.

By rating decision in January 2000, the RO increased the 
evaluation for the veteran's service connected PTSD from 10 
percent to 30 percent.  The veteran has continued his appeal 
of the 30 percent rating.

The issue concerning entitlement to an increased evaluation 
for the veteran's service connected PTSD and another issue 
are the subjects of the REMAND decision below.



FINDINGS OF FACT

1.  The veteran's claim for an increased rating for hearing 
loss of the right ear is plausible, and all relevant evidence 
necessary for an equitable disposition of this claim has been 
obtained by the RO.

2.  On the VA audiometric evaluation in January 1998, the 
veteran's service connected hearing loss of the right ear was 
manifested by an average pure tone threshold level, in 
decibels, at 1000, 2000, 3000 and 4000 Hertz, of 59 in the 
right ear.  Speech discrimination ability was 92 percent in 
the right ear.

3.  Service connection is not in effect for hearing loss of 
the left ear; the veteran does not have total deafness of the 
left ear.

4.  Facially, neither the old nor revised rating criteria for 
evaluating hearing loss is more favorable to the veteran's 
claim for a compensable rating; a comparison of the veteran's 
hearing loss with the old and new criteria provides the same 
results.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for the veteran's 
service connected hearing loss of the right ear have not been 
met.  38 U.S.C.A. §§ 1155, 1160, 5107(b), (West 1991); 38 
C.F.R. §§ 3.321, 3.383(b), 4.1, 4.2, 4.10, 4.85 including 
Diagnostic Code 6100 (as in effect prior to and from June 10, 
1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

On a service enlistment examination in November 1967, the 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
-
5

On a separation examination in June 1969, the pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
-
40

By rating action of November 1992, service connection for 
hearing loss of the right ear was granted. 

In December 1997, the veteran filed a claim for an increased 
rating for service connected hearing loss of the right ear.

On a VA audio examination in January 1998, the veteran had 
complaints to include decreased hearing.  The pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
65
70
75
LEFT
30
55
65
65

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 88 percent in the left ear.

By rating action of March 1998, the evaluation of the 
veteran's hearing loss of the right ear was continued at 0 
percent.  The current appeal to the Board arises from this 
action.

On a VA outpatient record from February 1998, in pertinent 
part it is noted that the veteran wanted his hearing checked.  
The veteran would answer the phone at work, but had trouble 
with this due in part to decreased hearing.  The diagnoses 
included decreased hearing. 

At the RO hearing in June 1999, the veteran testified that he 
was not able to hear with the right ear.  He could hear 
noise, but could not hear when someone was talking.  His 
phone was amplified.  He had problems at work hearing other 
people speaking.  He worked as a mechanic and was not able to 
do this anymore, as he could not hear the noises an engine 
would make.  He indicated that his hearing aids did not work.  
He reported that his service connected tinnitus aggravated 
the PTSD.  

II.  Analysis

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased evaluation is well grounded if the claimant 
asserts that a condition for which service connection has 
been granted has worsened.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  In this case, the veteran has asserted 
that the symptoms of his hearing loss of the right ear are 
worse than evaluated by the RO.  He has thus stated a well-
grounded claim.

VA has a duty to assist the veteran in the development of 
facts pertaining to his claims.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1999).  The United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has held that the duty to assist 
includes obtaining available records which are relevant to 
the claimant's appeal.  The duty to assist is neither 
optional nor discretionary.  Littke v. Derwinski, 1 Vet. App. 
90 (1990).  The undersigned finds that the medical evidence 
of record is sufficient for an equitable determination in 
this case. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 
3.321(a) and Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

As to the current rating to be assigned the veteran's hearing 
loss of the right ear, it is observed that the veteran has 
been assigned a noncompensable rating pursuant to Diagnostic 
Code 6100, hearing impairment.  In this regard, the Board 
notes that during the pendency of this appeal, VA issued new 
regulations for evaluating diseases of the ears and other 
sense organs, effective June 10, 1999.  In deciding this 
claim, the Board has considered VAOPGCPREC 3-2000 (April 10, 
2000) which requires that the Board initially determine 
whether it is clear, from a facial comparison, that one 
version of the applicable Diagnostic Codes is more favorable 
to the veteran than the other.  If not, both criteria must be 
separately applied to determine which is more favorable.  In 
this case, both the old and new criteria were considered as 
it is not facially clear which is more advantageous to the 
veteran.

In this regard, the Board notes that the evaluation of 
hearing impairment is based on examinations using controlled 
speech discrimination tests together with results of a 
puretone audiometry test.  38 C.F.R. § 4.85.  The results are 
charted on Table VI and Table VII.  Thus, in order to assign 
a compensable evaluation for his hearing loss, the veteran 
must demonstrate a decrease in percentage of speech 
discrimination and/or an increase in average puretone decibel 
loss.  The Board has compared the previous versions of Table 
VI and Table VII, and the new versions of these tables.  
There has been no discernable change.

Under applicable criteria, organic loss of hearing acuity 
shall be determined in accordance with the findings reported 
at audiometric examinations.  Evaluations of hearing 
impairment range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1,000, 2,000, 3,000, 
and 4,000 cycles per second.  To evaluate the degree of 
disability from hearing impairment, the revised rating 
schedule establishes eleven auditory acuity levels designated 
from Level I for essentially normal acuity through Level XI 
for profound deafness.  38 C.F.R. § 4.85 and Diagnostic Code 
6100.

In situations where service connection has been granted for 
hearing loss in only one ear, compensation is payable for the 
combination of the service connected and the nonservice 
connected disabilities as if both disabilities were service 
connected only if there is total deafness in both ears.  
38 U.S.C.A. § 1160; 38 C.F.R. § 3.383(a).  Otherwise, the 
nonservice connected ear is deemed normal for rating 
purposes.  VAOPGCPREC 32-97 (August 29, 1997).  Accordingly, 
for rating purposes, the left ear will be considered Level I.

Based on the January 1998 VA audiometric evaluation, the 
veteran's scores compute to a Level II hearing loss of the 
right ear, which, combined with the Level I hearing loss in 
the left ear, warrants a noncompensable schedular evaluation 
for left ear hearing loss.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. Part 4 to include § 4.85 and DC 6100.  Therefore, 
entitlement to a compensable rating is not warranted by the 
evidence of record.

As to the provisions of section 4.86, in effect prior to June 
1999, it only provided information regarding the fact that 
the evaluations derived from the Rating Schedule were 
intended to make proper allowance for improvement by hearing 
aids.  The current regulations provide that hearing tests 
will be conducted without hearing aids.  The revised 
regulations also address exceptional patterns of hearing loss 
which are not shown to be present in this case.  (The 
exceptional patterns addressed in that section are when the 
puretone threshold at 1000, 2000, 3000, and 4000 Hz are each 
55 decibels or more, or when the puretone threshold is 30 
decibels or less at 1000 Hz, and 70 decibels or more at 2000 
Hz.)


ORDER

Entitlement to a compensable rating for the veteran's service 
connected hearing loss of the right ear is denied.


REMAND

The veteran contends that the RO erred by failing to grant 
the benefits sought on appeal.  He has thus stated a well-
grounded claim for an increased rating.  A claim for an 
increased evaluation is well grounded if the claimant asserts 
that a condition for which service connection has been 
granted has worsened.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).

The veteran asserts that his service-connected PTSD warrants 
a higher evaluation.  A VA outpatient treatment record of 
November 1999 indicates that the veteran was no longer 
working.  Previously, it was noted that he was employed at a 
gas station which he owned.  As the rating for PTSD is 
premised on the effect of the disability on the veteran's 
ability to work, clarification is needed from the veteran as 
to the reason he is no longer working and another VA 
examination should be conducted.  In addition, a social and 
industrial survey should be accomplished.  If the veteran is 
alleging that the psychiatric disability precludes 
substantially gainful employment, consideration should be 
given to whether individual unemployability benefits are 
warranted.  

The criteria as contained in 38 C.F.R. Part 4, Diagnostic 
Code 9411 (as in effect from November 7, 1996) are as 
follows:

A 10 percent evaluation is assignable for 
PTSD in the presence of occupational and 
social impairment due to mild or 
transient symptoms which decrease work 
efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication.

A 30 percent evaluation is provided in 
the presence of occupational and social 
impairment with occasional decrease in 
work efficiency and intermittent periods 
of inability to perform occupational 
tasks (although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks, 
(weekly or less often), chronic sleep 
impairment, mild memory loss (such as 
forgetting names, directions, recent 
events).

A 50 percent evaluation is to be assigned 
for occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for 
occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships).

A 100 percent evaluation is provided for 
total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

Finally, the Board notes that on the March 1999 substantive 
appeal, the veteran indicated that his tinnitus was worse.  
His statement can reasonably be construed as a Notice of 
Disagreement to the March 1998 rating action that continued 
an evaluation of 10 percent for the veteran's service 
connected tinnitus.  The filing of a Notice of Disagreement 
puts a claim in appellate status, and this claim must be 
considered in connection with the current appeal.

The veteran's attention is directed to the following 
regulations.  

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.
    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (1999).

Accordingly, this matter is Remanded for the following 
action:

1.  The RO should obtain and associate 
with the claims file copies of all VA 
treatment records and private medical 
records, which are not already in the 
claims file, of the veteran's treatment 
for his PTSD.

2.  Information should be obtained from 
the veteran as to when he last worked and 
the reason for his leaving employment.  
It should also be clarified if he is 
alleging that service connected 
disabilities prevent all forms of 
substantially gainful employment.  All 
due process requirements should be 
complied with.

3.  A social and industrial survey should 
be accomplished to determine if the 
veteran is working at the current time; 
and, if not, the reason for same.  In 
this regard, contact should be made with 
the gasoline station which he owned or 
still owns, and his relationship to this 
business should be determined.  If he 
derives any income from this business, it 
should be noted.  An attempt should be 
made to question individuals associated 
with the business, etc. to determine the 
effect of the veteran's PTSD on his 
ability to pursue employment, including 
his ability to get along with others at 
the job and his ability to interact with 
customers.

4.  Thereafter, the veteran should be 
afforded a VA psychiatric examination in 
order to determine the current severity 
of his service connected PTSD.  The 
claims file must be made available to the 
examiner prior to the examination.  The 
RO should provide to the examiner a copy 
of this Remand which contains the rating 
criteria pertaining to the veteran's 
PTSD.  Any tests deemed necessary should 
be conducted.  The examiner should 
provide his/her findings in relationship 
to the rating criteria listed in the 
General Rating Formula for Rating Mental 
Disorders under 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1999).  However, 
the examiner should not assign a rating 
to the PTSD.  The examiner should discuss 
the effect of the veteran's PTSD on his 
ability to obtain and retain gainful 
employment.  A GAF score should be 
provided with an explanation as to its 
meaning. 

5.  The RO should furnish the veteran 
with a statement of the case on the issue 
of entitlement to an increased rating for 
service connected tinnitus.  The veteran 
should be advised of the need to file a 
timely substantive appeal if the Board is 
to address this issue.

6.  The RO should readjudicate the 
veteran's claim for an increased rating 
for PTSD.  If the veteran is alleging the 
inability to work because of service 
connected disabilities, the RO should 
consider the issue of entitlement to a 
total disability based on individual 
unemployability.  If any decision remains 
adverse to the veteran, he and his 
representative should be afforded a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond.  The veteran is advised that 
should he disagree with any Supplemental 
Statement of the Case addressing the 
issue of a total rating based on 
individual unemployability, he must file 
a substantive appeal if the Board is to 
address these matters.


Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

	
		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

